IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-47,192-02


IN RE COREY OSHAWN WALKER, Relator





ON APPLICATION FOR A WRIT OF MANDAMUS
FROM TARRANT COUNTY



Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he is serving sentences in the Texas
Department of Criminal Justice, but has additional charges pending in Tarrant County that the
Tarrant County District Attorney refuses to prosecute. Relator alleges that these unresolved Tarrant
County charges are evidenced by detainers that have been in effect since January 2011. Relator
alleges he has filed a motions for appointment of counsel and a speedy trial as well as motions to
dismiss and other miscellaneous pre-trial motions in an attempt to resolve any pending charges. 
	Respondent, Joe Shannon, Jr., the District Attorney of Tarrant County, shall file a response
with this Court answering whether his office has lodged detainers against Relator for pending
criminal charges. If Tarrant County detainers encumber the Relator, the  Respondent shall detail any
criminal charges currently pending against Relator and inform this Court whether Relator has been
appointed counsel and what measures, if any, have been taken to resolve the pending charges.
Respondent's answer shall be submitted within 30 days of the date of this order.  This application
for leave to file a writ of mandamus will be held in abeyance until Respondent has submitted his
response.

Filed: June 26, 2013
Do not publish